 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                            OAKLAND DIVISION
 6

 7     UNITED STATES OF AMERICA,                            Case No.: CR 19–0065 JST
 8                     Plaintiff,                           [PROPOSED] ORDER TO CONTINUE
                                                            STATUS DATE TO MAY 31, 2019
 9             v.
                                                            Court:           Courtroom 6, 2nd Floor
10     KEITH SWAIN,
11                     Defendant.
12

13          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the status date for Defendant
14   Keith Swain scheduled for Friday, May 10, 2019 at 9:30 a.m. before Honorable Jon S. Tigar, is
15   hereby continued to Friday, May 31, 2019 at 9:30 a.m. for status.
16          IT IS FURTHER ORDERED that the time between May 10, 2019, and May 31, 2019, is
17   hereby excluded from the Speedy Trial Act, under 18 U.S.C. §3161(H)(7)(A) and (B)(iv), for
18   effective preparation taking into account due diligence. The Court finds that the ends of justice
19   served by the granting of the continuance outweigh the best interests of the public and the defendant
20   in a speedy and public trial. The time is needed to allow Mr. Swain to be released from county
21   custody and begin residential drug treatment, and for defense counsel to meet with Mr. Swain once
22   he has been in treatment, to review discovery and answer questions prior to the next court date.
23
                    IT IS SO ORDERED.
24

25
      Dated:        May 6, 2019
26                                                          HON. JON S. TIGAR
                                                            United States District Judge
27

28

     [PROPOSED] ORDER RE: STATUS TO 5/31/19
     SWAIN, CR 19–0065 JST
                                                        1
